195 F.Supp.2d 908 (2002)
UNITED STATES of America, Plaintiff,
v.
CERTAIN LAND SITUATED IN the CITY OF DETROIT, et al., Defendants.
No. Civ. 79-CV-78934.
United States District Court, E.D. Michigan, Southern Division.
February 27, 2002.
David H. Fink, Mark J. Zausmer, Thomas A. Biscup, Fink, Zausmer & Kaufman, P.C., Farmington Hills, MI, for defendants, Commodities Export Company and Walter H. Lubienski.
Thomas L. Sansonetti, Assistant Attorney General, Environment & Natural Resources Division, Raymond Hamilton, Assistant United States Attorney, Albuquerque, NM, Matthew S. Clifford, U.S. Department of Justice, Environment & Natural Resources Div., Washington, D.C., for plaintiff, the United States of America.

ORDER VACATING OPINION
ROSEN, District Judge.
Pursuant to the Joint Motion To Vacate Order And Opinion jointly filed herein by the Plaintiff, United States of America, and the Defendants, Commodities Export Company and Walter H. Lubienski, IT IS HEREBY ORDERED AND ADJUDGED THAT:
1. The Court's July 13, 2001 order and opinion in United States v. Certain Lands Situated in the City of Detroit, Civ. No. 79-73934, 96-75494, 96-75495, 01-70391, as published in the Federal Supplement as United States v. Certain Land Situated in the City of Detroit, 148 F.Supp.2d. 863 (E.D.Mi.2001), is hereby ordered vacated and withdrawn. All necessary and required procedures to insure that the opinion as published is vacated and withdrawn shall be effected.